      0:19-cv-02999-SAL          Date Filed 11/16/20       Entry Number 65        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 Juwan Marquis Smith,                                        Case No. 0:19-cv-02999-SAL

                            Plaintiff,

 v.
                                                                        ORDER
 Jeff Johnson, Kenny Boone, Sheriff Carnes,
 Investigator Christopher Neal, Captain
 Lynette Patton, Andrea Capers,

                            Defendants.



       This matter is before the Court for review of the July 22, 2020 Report and Recommendation

(“Report”) of United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). See ECF No. 62. In the Report, the Magistrate

Judge recommends that this action be dismissed with prejudice for failure to prosecute pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure and that any pending motions be terminated.

Id. No party filed objections to this Report, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to




                                                  1
      0:19-cv-02999-SAL        Date Filed 11/16/20      Entry Number 65       Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED with

prejudice and the motion for summary judgment, ECF No. 52, is moot and should be terminated.


       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       November 16, 2020                                    Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                2
